—Judgment unanimously affirmed. Memorandum: The trial court erred in admitting the receipt for the rifle into evidence absent the People’s establishment of an adequate foundation (see, CPLR 4518; People v Gower, 42 NY2d 117, 121). In light of the other evidence establishing ownership of the rifle (see, People v Pena, 50 NY2d 400, 409, rearg denied 51 NY2d 770, cert denied 449 US 1087) and the overwhelming evidence of defendant’s guilt, the error was harmless (see, People v Crimmins, 36 NY2d 230, 242). Defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of Erie County Court, Rogowski, J.— *1111Burglary, 2nd Degree.) Present — Denman, P. J., Green, Balio, Lawton and Davis, JJ.